DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species II of claim 10-19 in the reply filed on 6/29/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Timothy A. Flory on July 8, 2022.
The application has been amended as follows: 
1-9.	(Canceled) 

10.	(Currently Amended)	A vehicular vision system, the vehicular vision system comprising: 
a camera disposed at a vehicle equipped with the vehicular vision system and viewing exterior of the vehicle, the camera capturing image data; 
an electronic control unit (ECU) comprising electronic circuitry and associated software; 
wherein the electronic circuitry of the ECU comprises an image processor for processing image data captured by the camera to detect presence of objects in the field of view of the camera; 
wherein the ECU, responsive to detecting presence of at least one object via processing by the image processor of image data captured by the camera, determines whether any pedestrian candidate regions are present within a frame of captured image data;
wherein the ECU generates at least one cropped image portion from the frame of captured image data;
wherein the ECU generates an enlarged cropped image for each of the at least one cropped image portion that has an increased resolution as compared to the resolution of the respective cropped image portion;
wherein the ECU, via processing by the image processor of the at least one enlarged cropped image, determines whether any pedestrian candidate regions are present in any of the at least one enlarged cropped image; 
wherein the ECU, when determining whether any pedestrian candidate regions are present within the frame of captured image data, generates a reduced resolution frame of captured image data that has a reduced resolution as compared to a resolution of the captured frame of image data, and wherein the ECU determines whether any pedestrian candidate regions are present within the reduced resolution frame of captured image data; and 
wherein the ECU determines that a pedestrian is present within the frame of captured image data responsive to determining that a pedestrian candidate region is present within the frame of captured image data or that a pedestrian candidate region is present within one or more of the at least one enlarged cropped image. 

11.	The vehicular vision system of claim 10, wherein the ECU determines whether any pedestrians are present based on non-maximum suppression.

12.	(Canceled)

13.	The vehicular vision system of claim 10, wherein the ECU generates the at least one cropped image portion based on pre-set view angles.

14.	The vehicular vision system of claim 13, wherein the at least one cropped image portion comprises three cropped image portions.

15.	The vehicular vision system of claim 14, wherein the three cropped image portions comprise a center third of the frame of captured image data. 

16.	The vehicular vision system of claim 14, wherein the ECU, responsive to processing by the image processor of image data captured by the camera, determines one or more regions of interest within a frame of captured image data, and wherein the ECU generates an enlarged region of interest image for each determined region of interest, and wherein the ECU performs pedestrian detection on each enlarged region of interest to determine whether a pedestrian is present in the associated region of interest.

17.	The vehicular vision system of claim 10, wherein, in order to determine whether any pedestrian candidate regions are present within a frame of captured image data, the ECU performs multiscale pedestrian detection on the frame of captured image data.

18.	The vehicular vision system of claim 17, wherein the ECU performs multiscale pedestrian detection on each of the at least one cropped image portion.

19.	The vehicular vision system of claim 10, wherein the ECU determines a pedestrian is present within the frame of captured image data when at least one of the pedestrian candidate regions has a score that exceeds a threshold.

20-26.	(Canceled) 

Allowable Subject Matter
Claim 10, 11, 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Applicant's invention is drawn to a vision system for a vehicle includes a camera and an electronic control unit (ECU) with an image processor. The ECU generates a reduced resolution frame of captured image data and the ECU determines a reduced resolution detection result based on pedestrian detection using the reduced resolution frame of captured image data. The ECU, responsive to processing by the image processor of image data, generates a cropped frame of captured image data and the ECU determines a cropped detection result based on pedestrian detection using the cropped frame of captured image data. Responsive to determining the reduced resolution detection result and determining the cropped detection result, the ECU merges the reduced resolution detection result and the cropped detection result into a final pedestrian detection result. The final pedestrian detection result is indicative of presence of a pedestrian within the field of view of the camera.

	The closest prior art of record fail to teach the limitation of “wherein the ECU, responsive to detecting presence of at least one object via processing by the image processor of image data captured by the camera, determines whether any pedestrian candidate regions are present within a frame of captured image data; wherein the ECU generates at least one cropped image portion from the frame of captured image data; wherein the ECU generates an enlarged cropped image for each of the at least one cropped image portion that has an increased resolution as compared to the resolution of the respective cropped image portion; wherein the ECU, via processing by the image processor of the at least one enlarged cropped image, determines whether any pedestrian candidate regions are present in any of the at least one enlarged cropped image; wherein the ECU, when determining whether any pedestrian candidate regions are present within the frame of captured image data, generates a reduced resolution frame of captured image data that has a reduced resolution as compared to a resolution of the captured frame of image data, and wherein the ECU determines whether any pedestrian candidate regions are present within the reduced resolution frame of captured image data; and wherein the ECU determines that a pedestrian is present within the frame of captured image data responsive to determining that a pedestrian candidate region is present within the frame of captured image data or that a pedestrian candidate region is present within one or more of the at least one enlarged cropped image”. 
	Applicant’s independent claim 1 comprises a particular combination of elements, which is neither taught nor suggested by the prior art.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
Hayasaka et al. Pub. No. US 20100067740 A1 teaches a near-infrared night vision device to which a pedestrian detection device is applied includes a near-infrared projector, a near-infrared camera, a display and an ECU. By executing programs, the ECU constitutes a pedestrian candidate extraction portion and a determination portion. The pedestrian candidate extraction portion extracts pedestrian candidate regions from near-infrared images. The determination portion normalizes the sizes and the brightnesses of the pedestrian candidates extracted by the pedestrian candidate extraction portion, and then computes the degrees of similarity between the normalized pedestrian candidates. The determination portion determines that a pedestrian candidate having two or more other pedestrian candidates whose degree of similarity with the pedestrian candidate is greater than or equal to a predetermined value is not a pedestrian.
Furuta et al. Pub. No. US 20150281587 A1 teaches a zoom magnification calculation device associates a plurality of delay times with a plurality of zoom magnifications. The zoom magnification calculation device inputs, from the image-capturing device, i) an instruction for capturing the image of the object with one of the plurality of zoom magnifications, ii) a first relative distance from the object to the transportation vehicle at a time, iii) a moving speed of the transportation vehicle. The zoom magnification calculation device calculates, based on the inputting of the instruction using i) one of the plurality of the delay times associated with the one of the plurality of the zoom magnifications, ii) the first relative distance, and iii) the moving speed, a second relative distance in which the transportation vehicle becomes closer to the object than the first relative distance, and calculates an adjusted zoom magnification corresponding to the second relative distance.
Nix et al. Pub. No. US 20210174100 A1 teaches A vehicular vision system includes an electronic control unit (ECU) and a plurality of cameras including side-viewing cameras, a front camera and a rear camera. The cameras connect with the ECU via respective coaxial cables. Image data captured by the cameras is converted at a respective serializer to a respective image signal and is carried to the ECU via the respective coaxial cable. The image signals are de-serialized at the respective de-serializers of the ECU. The ECU generates an output provided to a video display device of the vehicle. The output may include a bird's eye view of an environment at least partially surrounding the vehicle. The ECU may connect with the video display device via a coaxial cable. Electrical power for the cameras may be carried from the ECU to the respective cameras via the respective coaxial cables.
Khadloya et al. Pub. No. US 20190259284 A1 teaches driver and pedestrian safety can be aided by systems and methods to provide identification and classification of objects in a vehicle travel path. Information about classified objects can be shared with a human driver to inform the driver about potentially hazardous conditions, or the information can be interpreted automatically by an operating system of the vehicle. In an example, a camera coupled to a vehicle can receive images from an image sensor. A computer system can use machine learning and neural network-based processing to identify an object present in the images and determine whether the object is a pedestrian. In an example, the computer system can process information from a region of interest in the images that comprises less than an entire field of view in the images.
Pedestrian Detection: A Benchmark Published on 2009 teaches  two orders of magnitude larger than existing datasets. The dataset contains richly annotated video, recorded from a moving vehicle, with challenging images of low resolution and frequently occluded people.
	However, cited reference, alone or in combination, neither disclose nor suggest combination of features specifically wherein the ECU, responsive to detecting presence of at least one object via processing by the image processor of image data captured by the camera, determines whether any pedestrian candidate regions are present within a frame of captured image data; wherein the ECU generates at least one cropped image portion from the frame of captured image data; wherein the ECU generates an enlarged cropped image for each of the at least one cropped image portion that has an increased resolution as compared to the resolution of the respective cropped image portion; wherein the ECU, via processing by the image processor of the at least one enlarged cropped image, determines whether any pedestrian candidate regions are present in any of the at least one enlarged cropped image; wherein the ECU, when determining whether any pedestrian candidate regions are present within the frame of captured image data, generates a reduced resolution frame of captured image data that has a reduced resolution as compared to a resolution of the captured frame of image data, and wherein the ECU determines whether any pedestrian candidate regions are present within the reduced resolution frame of captured image data; and wherein the ECU determines that a pedestrian is present within the frame of captured image data responsive to determining that a pedestrian candidate region is present within the frame of captured image data or that a pedestrian candidate region is present within one or more of the at least one enlarged cropped image.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hayasaka et al. Pub. No. US 20100067740 A1 - Pedestrian Detection Device and Pedestrian Detection Method
	Furuta et al. Pub. No. US 20150281587 A1 - IMAGE-CAPTURING DEVICE FOR MOVING BODY
	Tamaoki Pub. No. US 20210264224 A1 - INFORMATION PROCESSING DEVICE AND INFORMATION PROCESSING METHOD, IMAGING DEVICE, COMPUTER PROGRAM, INFORMATION PROCESSING SYSTEM, AND MOVING BODY DEVICE
	Nix et al. Pub. No. US 20210174100 A1 - VEHICULAR VISION SYSTEM
	Khadloya et al. Pub. No. US 20190259284 A1 - PEDESTRIAN DETECTION FOR VEHICLE DRIVING ASSISTANCE
	Imura et al. Pub. No. US 20170368993 A1 - IMAGE GENERATING DEVICE AND IMAGE GENERATING METHOD
	MESMAKHOSROSHAHI et al. Pub. No. US 20170032676 A1 - SYSTEM FOR DETECTING PEDESTRIANS BY FUSING COLOR AND DEPTH INFORMATION
	Gupta et al. Pub. No. US 20160180158 A1 - VEHICLE VISION SYSTEM WITH PEDESTRIAN DETECTION
	 Gupta et al. Pub. No. US 20150178576 A1 - VEHICLE VISION SYSTEM WITH ENHANCED PEDESTRIAN DETECTION
	Jung et al. Pub. No. US 20110255741 A1 - METHOD AND APPARATUS FOR REAL-TIME PEDESTRIAN DETECTION FOR URBAN DRIVING
	Salgian et al. Pub. No. US 20100202657 A1 - SYSTEM AND METHOD FOR OBJECT DETECTION FROM A MOVING PLATFORM
	Pedestrian Detection: A Benchmark -2009
	Detection of Traffic Violations of Road Users Based on Convolutional Neural Networks – 2018
	Pedestrian Detection in Automotive Safety: Understanding State-of-the-Art -2019

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K. Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAR N SIVJI/Primary Examiner, Art Unit 2647